DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 2021/0274974) in view of Vollrath (US 2,157,683). Regarding claims 1-3, Abraham discloses a machine comprising a first housing (901); power shaft (731 or a portion thereof including the narrow portion attached to the blade) extending from the first housing (see Fig. 2C); a drive assembly (the upper portion of 731 and/or the coupling of 731 with 733) disposed with the first housing, the drive assembly being movable between a first position and a second position (see Figs. 2A-2C); and a drive motor (733) operable to rotate the power shaft relative to the first housing, the drive motor coupled to the drive assembly such that the drive motor moves with drive assembly and within the first housing between the first position and the second position (see Figs. 2A-2C).  However, the motor and shaft are inline, and the drive assembly is a direct connection of the shaft to the motor, rather than a gearbox.  Vollrath constitutes evidence of the knowledge in the art that providing a geabox (18), having gears within which are a drive assembly, such that the shaft is offset from vertical alignment with the power shaft is an alternative to direct vertical connect of the motor to the shaft (see Fig. 1 vs Fig. 2 of Vollrath).  In these teachings of Vollrath, the power shaft and the drive assembly (gears within 18) are each attached to the lower portion of the second housing (18).  It would have been obvious to have modified the machine of Abraham in accordance with the teachings of Vollrath to reduce the speed of rotation (see col. 1 of page 1 lines 1-30).  Regarding claim 4, the housing includes an upper housing and a middle housing, the drive motor being configured to move within the upper housing and the middle housing (see Figs. 2A-2E). Regarding claim 5, Abraham further discloses a position motor (807) coupled to the drive assembly such that the position motor is operable to move the drive assembly between the first position and the second position.  Regarding claim 6, [0114] of Abraham considering the suggests of alternative mechanical mechanisms and col. 2 of page 1 at lines 15-17 of Vollrath explains that alterative suitable gears many be used. Regarding claim 7, the position motor is operable in a first direction to move the drive assembly toward the first position and in a second direction to move the drive assembly towards the second position (see [0111] and [0123]). Regarding claim 8, the housing includes a lower housing, the position motor being mounted in the lower housing (see Fig. 2A and 7).  Regarding claim 9, the housing includes an upper housing, the position motor being mounted in the upper housing (see Fig. 2A and 7). Regarding claim 10, the housing includes at least one of an upper housing, a lower housing and a middle housing (see Fig. 1). Regarding claim 11, the housing is configured to accept a bowl assembly thereon (see Fig. 1). Regarding claim 12, the drive assembly is slidably attached to at least two pillars (Fig. 7).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 2021/0274974) in view of Vollrath (US 2,157,683) as applied to claim 1 above, and further in view of Levine (US 4,637,221).  It is not expressly stated the motor of Abraham is operable to rotate the power shaft in both a clockwise and counterclockwise direction.  Levine teaches such a capability (see abstract, claim 1, and col. 10, lines 47-50).  It would have been obvious to one of ordinary skill in the art to have provided that capability for the motor to rotate the shaft in both direction as taught by Levine, to improve mixing.  
Response to Arguments
The claims as currently amended are not rejected under section 102 or 112.  
The claims remain rejected under section 103.  Vollrath teaches adding a housing (18) having gears and a power shaft attached to a lower portion thereof, to offset a shaft from a motor while providing speed reduction.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774